DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16, 21 and 33 have been amended, claims 30-32 remain withdrawn, new claims 34 and 35 have been added; and therefore claims 16-29 and 33-35 are currently under consideration in the application.

Claim Objections
3.	Claims 34 and 34 objected to because of the following informalities: since both claims individually recites the limitation “wherein the superficial velocity U of the reduction gas flowing through the fluidized bed is set between 0.5 m/s and 1 m/s”; which is already recited in both independent claims 16 and 33, these newly claims 34 and 35 are deemed redundant and should be cancelled. Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 16-22, 27-29 and 33-35 are rejected under 35 U.S.C. 103 as being 
unpatentable over   Metrailer (US Patent No. 3,607,217).
Regarding claims 16 and 33-35, Metrailer teaches a process of direct reduction of oxidic iron-bearing particles to a reduction product (see column 1, lines 4-15 and column 3, lines 5-20) in a fluidized bed (see figure 1 and column 1, lines 15-25, lines 50-60 and column 3, lines 14-40), comprising: flowing in crosscurrent a reduction gas (see figure 1, column 1, lines 15-25) containing (60 % hydrogen and 40% carbon monoxide which satisfies the  claimed 30-100 mol%  hydrogen H2 , see column 3, lines 14-25) through the fluidized bed; wherein the oxidic iron-bearing particles introduced into the fluidized bed have a grain size averaging about 50 to 400 microns (which overlaps (also see MPEP 2144.05.I.) with the claimed not more than 200 micrometers, see column 1, lines 50-65and column 3, lines 14-25) to an extent of at least 90% by mass (see column 1, lines 51-65 and column 3, lines 14-25); wherein a superficial velocity U of the reduction gas flowing through the fluidized bed set between (0.5 -1ft./sec or 0.15 -0.3m/s which lies within the claimed range of between 0.05m/s and 1 m/s, see column 2, lines 1-6 and 70-75).
With respect to the claimed algebraic expression correlating grain size d = d30 of the oxidic iron-bearing particles introduced into the fluidized bed; Re, Cw, Ut and Umax , , Metrailer fails to teach and/or discuss that, however since the elements/variables in the process of Metrailer meets substantially all aspects of these claims, it would reasonable be expected to satisfy said claimed algebraic expression if said elements/variables were plug in said claimed expression, and that the theoretically predicted fluidization velocity Ut of Metrailer process would be obtained in the same manner as set  forth in these 
claims. 
             Regarding claim 17, Metrailer teaches a process of direct reduction of oxidic iron-bearing particles in which the process is conducted at a temperature between 900 and 1000 degrees Fahrenheit or between 755 and 800K (which overlaps (also see MPEP 2144.05.I.) with the claimed 773 K and 1123 K (see column 1, lines 50-65, column 3, lines 67-75, claims 6 and 7).  
            Regarding claim 18, Metrailer teaches a process of direct reduction of oxidic iron-bearing particles in which the process is conducted under a slightly elevated 
pressure compared to the environment (see column 4, lines 15-21).  
              Regarding claim 19, Metrailer teaches a process of direct reduction of oxidic iron-bearing particles in which the d30 (325 mesh or 44 microns which that meets the claimed range of not more than 110 micrometers) for the oxidic iron-bearing particles introduced into the fluidized bed (see column 3, lines 14-25).  
           Regarding claim 20, Metrailer teaches a process of direct reduction of oxidic iron-bearing particles in which the oxidic iron-bearing particles introduced into the fluidized bed are of size (325 mesh or 44 microns which meets the claimed range of between 15 micrometers and 100 micrometers) to an extent of at least 50% by mass (see column 1, lines 41-65 and column 3, lines 14-25).  
	Regarding claim 21, Metrailer teaches a process of direct reduction of oxidic iron-bearing particles in which the oxidic iron-bearing particles are present at least within the claimed range of at smaller than 10 micrometers with fractions of not more than 30% by 
mass (see column 1, lines 40-50 and lines 51-65).  
         Regarding claim 22, Metrailer teaches a process of direct reduction of oxidic iron-
bearing particles in which the fluidized bed has different zones with different bed heights 
(see column 1, lines 15-25).  
           Regarding claim 27, Metrailer teaches a process of direct reduction of oxidic iron-
bearing particles in which the spent reduction gas (13, see figure 1) exiting from the fluidized bed, after processing, is recirculated again into the fluidized bed as a component of the reduction gas (see column 3, lines 39-45).  
            Regarding claim 28, Metrailer teaches a process of direct reduction of oxidic 
iron-bearing particles in which the fluidized bed is supplied with the same reduction gas 
Throughout (see column 1, lines 15-20, column 2, lines 1-10 and column 3, lines 39-45).  
         Regarding claim 29, Metrailer teaches a process of direct reduction of oxidic iron-bearing particles in which different zones of the fluidized bed are supplied with different reduction gases (see column 1, lines 15-20, column 2, lines 1-10 and column 3, lines 39-45).  

6.	Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Metrailer (US Patent No. 3,607,217) as applied to claim 16 above, and further in view of Brown et al. (US Patent No. 3,551,138).
	Regarding claim 23, Metrailer fails to teach a process of direct reduction of oxidic iron-bearing particles in which the bed height in the fluidized bed is 0.1- 0.5 m.  Brown et al.  teaches that in the process of direct reduction of oxidic iron-bearing particles to a reduction product (see Brown et al., column 1, lines 35-45) it is conventional for the bed height in the fluidized bed to be greater than 0.5 feet or 0.15 m (which lies inside (see MPEP 2144.05.I.) the claimed range of 0.1- 0.5 m, see Brown et al., column 4, lines 45-56). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Metrailer to use a bed height in the fluidized bed of greater than 0.15 m as taught by Brown et al, since said bed height is conventionally known to give a good oxidic iron-bearing reduction result.
 	Regarding claim 24, Metrailer in view of Brown et al. fails to teach a bed height in the fluidized bed of 0.3- 0.4 m but since the bed height disclosed by Metrailer in view of Brown et al.  is greater than 0.15m which so closed to that being claimed see (Brown et al., column 4, lines 45-56); reasonably the same result would have been expected at the time the invention was made. Also see MPEP 2144.05.I.
	Regarding claim 25 and 26, Metrailer fails to teach a process of direct reduction of oxidic iron-bearing particles in which the gas dwell time of the reduction gas in the fluidized bed is 0.1 second to 10 seconds or is 1 second to 2 seconds.  Brown et al.  teaches a process of direct reduction of oxidic iron-bearing particles to a reduction product in which the dwell time of reduction gas in the fluidized bed is 0.1 second to 10 seconds (which satisfies both claimed ranges, see Brown et al., column 4, lines 45-56). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Metrailer to use a reduction gas in the fluidized bed with a dwell time of 0.1 second to 10 seconds as exemplified by Brown et al. and that would maximize the efficiency of the reduction process (see Brown et al. (column 4, lines 36-56).
Response to Arguments
7.	Applicant's arguments filed 09/19/2022 have been fully considered but they are 
not persuasive. 
	Applicant argues (i) that in the rejection Metrailer has been relied upon to teach for all of the features of the claims. However, the claimed formula relating to the grain size by asserting that, though Metrailer does not disclose this algebraic relation, it is reasonable to assume that the particles in Metrailer would satisfy this expression. Applicant amends claim 16 to recite the variables in the equation, and submit that Metrailer does not disclose or even suggest this feature.
	In response, it is noted that both independent claims 16 and 33 as amended, only defines the variables in the formula but adds no specific values of the variable, hence said amendment adds no patentable features to the claim and consequently does not patentably distinguish over Metrailer as Applicant urges. 
	Applicant also argues (ii) that Applicant submits that Metrailer is directed to a different and distinct step in the processing. Metrailer is directed to an agglomerator of metal particles and is used to prepare already reduced material for further processing by increasing the size of such particles to diminish loss by entrainment. In stark contrast, the present application is directed to reducing oxidic iron-bearing particles by exposure to a reduction gas. In Metrailer, the oxide has been removed from the metal particles, specifically by reactor 10, as shown in the Figure. Therefore, Metrailer does not disclose, or even suggest, the feature of claim 16 of "oxidic iron-bearing particles introduced into the fluidized bed".
	In response, Applicant’s attention is drawn to the background of Metrailer’s 
disclosure (column 1, lines 5-25), which specifically set forth the domain of the invention as being drawn to direct reduction of oxidic iron ore particles. Metrailer in column 3, lines 12-40, particularly describes the reduction of hematite iron ore (i.e. oxidic iron ore) reduction in a fluidized bed with a crosscurrent flowing of a reduction gas in a form of hydrogen through the fluidized bed. Hence Metrailer’s disclosure remains pertinent to the claimed subject matter in contrast to Applicant’s urges. Therefore; the rejections are deemed maintained.
                                                              Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733    
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733